Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Charles Prince appeals the district court’s orders denying his 18 U.S.C. § 3582 (2012) motion and denying Prince’s motion to reconsider. We have reviewed the record and find no reversible error. See United States v. Vaughn, 806 F.3d 640, 644-45 (1st Cir.2015). Accordingly, we affirm for the reasons stated by the *834district court. United States v. Prince, No. 2:06-cr-00012-HCM-TEM-1 (E.D.Va. June 2, 2015 & July 28, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.